Citation Nr: 0627596	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  98-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for sinusitis.

2.  Was the veteran's statement received in October 1997, 
which was construed by the RO as a valid and timely notice of 
disagreement (NOD) with its May 1997 decision denying service 
connection for arthritis and sinusitis, also a valid NOD to 
the same RO decision denying a claim for a compensable rating 
for service-connected hemorrhoids?


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946, including service in the Pacific Theater during World 
War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which reopened and denied the veteran's 
claim for service connection for sinusitis.

The Board denied the veteran's claim for service connection 
for sinusitis in a February 2003 decision.  The veteran 
appealed the Board's February 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2003 brief, the veteran's attorney requested that 
the Court variously reverse, remand and vacate the Board's 
February 2003 decision.  The Secretary of VA submitted a 
brief in April 2004, arguing that the Court should remand the 
veteran's claim in order for the Board to address fully 
whether the duty to notify set forth at 38 U.S.C.A. § 5103(a) 
had been satisfied.  The Secretary's brief cited Charles v. 
Principi, 16 Vet. App. 370 (2002) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran's May 2004 reply brief 
again requested that the Court grant the relief requested in 
the veteran's principal brief.

In a January 2006 order, the Court agreed that the Board 
failed to provide an adequate statement of reasons and bases 
for its determination regarding VA's compliance with section 
5103(a).  The Court accordingly vacated the February 2003 
Board decision and remanded the matter for readjudication.  
The Court also noted that the veteran had raised other issues 
and claims in his brief and concluded that it need not 
address those arguments at that time.  Best v. Principi, 15 
Vet. App. 18, 20 (2001) (per curiam order).  The Court also 
referred to arguments raised by the veteran's brief that were 
not raised before the Board and stated that the Court would 
benefit by allowing the Secretary to consider, in the first 
instance, those arguments and any underlying determination 
that might be required in that regard.

In his brief before the Court the veteran, through his 
attorney, raised several matters.  It was specifically argued 
that: (1) a remand is necessary for a claim for an increased 
evaluation for hemorrhoids because the veteran filed a timely 
notice of disagreement (NOD) with a May 1997 RO decision that 
denied his claim for an increased rating for this condition; 
(2) VA erred as a matter of law in failing to provide the 
veteran with notice of a December1950 rating decision that 
denied service connection for sinusitis and arthritis, and 
thus these claims have remained open since that time; and (3) 
an additional VA examination is required for the veteran's 
claim for service connection for sinusitis because, in 
essence, the VA examiner who performed the April 1997 VA 
examination was not an ear, nose, and throat (ENT) expert and 
the examiner failed to make pertinent findings regarding the 
veteran's current sinusitis.  The latter argument is 
addressed in the remand appended to the decision below.

As to the first item noted in the preceding paragraph 
concerning whether a valid NOD was received, by statute, 
questions as to the timeliness or adequacy of a notice of 
disagreement are determined by the Board.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.101(d) (2005).  This matter is 
addressed in the decision below.

Turning next to the argument made by the veteran's attorney 
that VA erred as a matter of law in failing to provide the 
veteran with notice of a December1950 rating decision that 
denied service connection for sinusitis and arthritis, it is 
also argued that, because of the absence of this notice, the 
claims have remained open since that time. 

The December1950 decision is in the claims file.  Although 
there is no copy of a letter notifying the veteran of this 
decision and of his appellate rights associated with the 
claims folder, he has not argued then or for decades 
thereafter that he did not receive notice, and there is no 
evidence suggesting improper notification.  Evidence of non-
receipt alone is not sufficient to rebut the presumption of 
administrative regularity.  Warfield v. Gober, 10 Vet. App. 
483 (1997); Mindenhall v. Brown, 7 Vet. App. 271 (1994); 
Ashley v. Derwinski, 2 Vet. App. 62 (1992).   Similarly, the 
absence from the record of a copy of a notice letter is not 
necessarily sufficient to rebut the presumption.  Id.  While 
the copy of the notice letter is not of record, the veteran's 
failure to allege nonreceipt and his subsequent in action for 
decades.  Moreover, the veteran submitted an application to 
reopen the claim in 1997 and it was developed as such by the 
RO with no disagreement from the veteran or his 
representative at the time, which indicates that he was aware 
of the decision in question.  Under these circumstances, the 
Board finds that the presumption of regularity is not 
rebutted and, therefore, the veteran was notified of the 1950 
RO decision that denied service connection for sinusitis and 
arthritis.   

There are two additional matters that need to be addressed.  
In its October 1999 remand, the Board noted that in an August 
1998 NOD and in a May 1999 Informal Hearing Presentation 
submitted by the veteran's representative, he requested 
consideration of the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for arthritis.  The Board referred the 
claim to the RO for appropriate action.  Pursuant to the 
Board's remand, by a rating decision issued in June 2000, the 
RO denied the veteran's application to reopen a claim for 
service connection for arthritis.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Since the veteran has not submitted an NOD with the June 2000 
RO's rating decision, an application to reopen a claim of 
entitlement to service connection for arthritis is not in 
appellate status. 

The Board finds that in his December 2003 brief before the 
Court, the veteran raised a claim for an increased evaluation 
for hemorrhoids.  This matter is referred to the RO for 
further development.

The claim for service connection for sinusitis is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


                                                         
FINDING OF FACT

The correspondence submitted by the veteran and received by 
the RO in October 1997 cannot be reasonably construed as 
expressing disagreement with the RO's May 1997 decision 
denying his claim for a compensable rating for his service-
connected hemorrhoids or expressing a desire for appellate 
review with respect to this particular issue.  

                                                     
                                                   CONCLUSION 
OF LAW

The criteria for a valid and timely notice of disagreement 
with that part of a May 1997 RO decision that denied a 
compensable rating for hemorrhoids have not been met.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R.§§ 20.101(d), 
20.201, 20.302(a) (2005).

VCAA

The Board finds that no prejudice attaches to the veteran by 
addressing the issue of whether the criteria for a valid and 
timely notice of disagreement with that part of a May 1997 RO 
decision that denied a compensable rating for hemorrhoids 
have not been met in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 390-391 (1993) (when the Board 
addresses in its decision, a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.)  In this regard, the 
Board notes that it has clearly been shown that the veteran 
has received adequate notice regarding his right to respond 
to the consideration of the issue of whether he has submitted 
a timely NOD with respect to the May 1997 rating decision 
denying a compensable rating for hemorrhoids.  The premise 
that the veteran is in receipt of adequate notice of his 
right to respond is most evident in the fact that it was the 
veteran's attorney who has in the first instance, raised the 
issue as to whether the veteran has filed a timely NOD to 
that part of the May 1997 rating decision.  In bringing forth 
his claim that he has filed a timely NOD, the veteran's 
attorney has also provided supporting argument.  In the 
January 2006 Court order and in VA correspondence, dated in 
April 2006, the veteran and his representative were advised 
that additional evidence and argument in support of the 
veteran's claim could be submitted.  In response, the 
veteran's attorney submitted a reply brief in July 2006.  In 
this written argument, the veteran's attorney again asserted 
that the veteran filed a timely NOD to the May 1997 rating 
decision denying a compensable rating for hemorrhoids.  The 
Board determines that it has been established that the 
veteran in this case received adequate notice of the need to 
submit evidence or argument in support of this claim and has 
in fact done so.

Under the provisions of 38 C.F.R. § 20.101(d) (2005), when 
the Board on its own initiative raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional questions.  66 Fed. Reg. 
53339, 53340 (Nov. 21, 2001).  In the instant case, the 
veteran, through his attorney, has already presented 
arguments with respect to whether a timely NOD to the May 
1997 rating decision has been submitted.  In this regard, the 
Board notes that briefs to the Court on this point were 
submitted by the veteran's attorney in December 2003 and May 
2004.  In addition, in July 2006, the veteran's attorney 
submitted a brief to the Board, which argued that the veteran 
had submitted a timely NOD to the May 1997 rating decision 
denying a compensable rating for hemorrhoids.  Since the 
veteran's attorney has already made arguments with respect to 
the Board's jurisdiction as it pertains to the filing of a 
timely NOD, the provisions of 38 C.F.R. § 20.101(d) have been 
satisfied.  

As the Board must determine its own jurisdiction and the 
veteran has presented argument in support of the claim of 
whether a timely NOD to the May 1997 rating decision denying 
a compensable rating for hemorrhoids has been submitted, the 
veteran is not prejudiced by the Board's adjudication of this 
claim in the first instant.  See Bernard v. Brown, supra; see 
generally Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Under these circumstances there is no further duty 
to notify and, as there is no indication that there is any 
relevant evidence on this matter that has not been obtained, 
there is no duty to assist.  

Analysis

The Board finds that the written communications received in 
October 1997 was not a notice of disagreement with respect to 
the RO's May 1997 decision denying a claim for an increased 
(compensable) rating for hemorrhoids.  38 C.F.R. § 20.201 
(2005); Gallegos, supra.  

After RO denied the veteran's claim for an increased 
(compensable) rating for his service-connected hemorrhoids in 
May 1997, and notified him of this decision later that same 
month, the veteran submitted a statement that was received by 
the RO in October 1997, wherein he stated as follows:

"I disagree with your decision dated May 
22, 1997.  You denied me for a service 
connected disability for sinusitis and/or 
arthritis.  I am at a loss of how you 
could remotely imply that these 
conditions were not as you stated 
"caused or aggravated by your military 
service."  My records clearly show 
treatment for these conditions on active 
duty!!!  I will appeal your decision.  
Please send me a statement of the case to 
assist me in preparation of my appeal."

A notice of disagreement is defined as a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201 (2005); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  While special wording is not required, the NOD must 
be in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
See Gallegos, supra.  In determining whether writing can be 
reasonably construed as expressing dissatisfaction with a 
decision, attention should not only be directed at the actual 
wording, but also the context in which the communication was 
written.  See Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991).  The time limit for filing a notice of disagreement 
is within 1 year of notification of the adverse decision.  38 
C.F.R. § 20.302(a).

The request was clearly an expressed intent to appeal the 
RO's denial of service connection for sinusitis and 
arthritis.  The document in question contains no reference to 
hemorrhoids.  Moreover, the statement  "caused or aggravated 
by military your service" clearly refers to law relating to 
the grant of service connection; there was no suggestion of a 
desire to appeal for an increased rating in general, let 
alone for hemorrhoids specifically.  While special wording is 
not required, the Board cannot construe the statement in 
question as an NOD for a denial of a compensable rating for 
hemorrhoids when the word hemorrhoids is not even in the 
document and two other disabilities are specifically 
mentioned, sinusitis and arthritis, clearly within the 
context of disagreeing with the RO's denial of service 
connection for those latter two disabilities.  

The next correspondence from the veteran was not received by 
the RO until August 1998, more that one year after he 
received notice of the decision in question, wherein he 
disagreed with the RO's July 1997 decision denying service 
connection for sinusitis.  He still did not refer to 
hemorrhoids.  In fact, subsequent written arguments submitted 
by the veteran and his representative (AMVETS and current 
attorney-representative) to the RO over a period of almost 
seven years is devoid of any reference to hemorrhoids until 
the veteran's attorney raised the matter in his brief 
submitted to the Court in December 2003.  

In view of the foregoing, the Board finds that the 
correspondence submitted by the veteran and received by the 
RO in October 1997 cannot be reasonably construed as 
expressing disagreement with the RO's May 1997 decision 
denying his claim for a compensable rating for his service-
connected hemorrhoids or expressing a desire for appellate 
review with respect to this particular issue.  Accordingly, 
the criteria for a valid and timely notice of disagreement 
with that part of a May 1997 RO decision that denied a 
compensable rating for hemorrhoids have not been met.  
38 C.F.R. §§ 20.101(d), 20.201, 20.302(a).


                                                            
ORDER

The claim that a valid and timely notice of disagreement with 
that part of a May 1997 RO decision that denied a compensable 
rating for hemorrhoids is denied.


REMAND

The other issue in appellate status is service connection for 
sinusitis.  As explained below, further development is 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  The United States Court of 
Appeals for Veteran Claims' decision in Pelegrini v. 
Principi, 18 Vet App 112, 120, 121 (2004) held, in part, that 
a VCAA notice, consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This latter "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).
  
It is apparent to the Board that VA has not provided the 
veteran adequate notice of the VCAA and its effect on his 
claim.  The Board recognizes that the RO sent the veteran 
various statements of the case (SOCs) and supplemental 
statements of the case (SSOCs) that, when cobbled together, 
advised him of the evidence necessary to substantiate his 
claim.  However, the Court of Appeals for Veterans Claims 
(Court) has made clear that such notice should be provided 
provided prior to adjudication of the claim (or in this case 
readjudication) in an affirmative notice letter.  (Emphasis 
added.)  See Mayfield v. Nicholson, 19 Vet. app. 102, 128, 
129 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no such document of record that satisfies the duties 
to notify.  
 
In his briefs submitted to the Court and Board, the veteran's 
attorney argues that there is a duty to provide an additional 
VA examination with respect to the claim for service 
connection for sinusitis.  The Board concurs with the 
assertion made on behalf of the veteran that another VA 
examination is warranted for a variety of reasons, to include 
the number of years that have elapsed since the last 
examination and the veteran's contention that his sinusitis 
has worsened since the last examination.  The examination 
should be performed by a clinician deemed appropriate for 
evaluating sinusitis.  Any tests deemed necessary should be 
afforded to determine if the veteran has a current diagnosis 
of sinusitis or recurrent episodes of sinusitis and, if so, 
an opinion should be obtained to determine if his sinusitis 
began during or as the result of some incident of service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence that was needed to 
substantiate his claim for service connection for sinusitis, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran of the type of evidence 
that is needed to establish a rating and effective date if 
service connection is granted for sinusitis.  

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claim of entitlement to service 
connection for sinusitis, of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim for 
entitlement to service connection for 
sinusitis.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for sinusitis if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be scheduled for 
a VA examination conducted by a 
clinician deemed appropriate for 
evaluating sinusitis to determine the 
approximate onset date or etiology of 
his sinusitis.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  Any tests deemed necessary 
should be conducted.  The clinician 
should be asked to address the following 
question: 

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran's 
sinusitis began during service or is 
causally linked to any incident of 
active duty?

The examiner is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed onset 
date or cause, whereas "less likely" 
would weigh against the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the clinician finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for entitlement to service connection 
for sinusitis, with consideration of any 
evidence obtained since the issuance of 
the Supplemental Statement of the Case 
in October 2002.  In doing so, the RO 
should also address the contentions the 
veteran raised before the Court, 
identified above.

4.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of any evidence added to the 
record since the October 2002 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate 
procedure, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  No action is 
required of the veteran until he is 
otherwise notified by the RO.  By this 
action, the Board intimates no opinion, 
legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


